Citation Nr: 1731737	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board in May 2014 and May 2016 for additional development.  The matter has since returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing at a local VA office in two duplicate correspondences received April 25, 2017 and May 2, 2017 for his claim of entitlement to service connection of sleep apnea.  Specifically, the Veteran submitted a VA Form 9 and explained that this submission was in response to the most recent February 2017 supplemental statement of the case (SSOC) which had denied his sleep apnea claim.  He wished to continue his appeal because he disagreed with some of the findings of the January 2017 VA examiner and unequivocally requested a Board hearing at a local VA office. 

As the AOJ schedules Travel Board hearings, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Then follow all appropriate appellate procedures.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






